Citation Nr: 0005506	
Decision Date: 02/29/00    Archive Date: 03/07/00

DOCKET NO.  99-13 602A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUE

Entitlement to accrued compensation benefits.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J.M. Daley, Associate Counsel



INTRODUCTION

The veteran served from February 1945 to October 1946.  He 
died December 14, 1998; the appellant is his surviving 
spouse.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a January 1999 rating decision of the Denver, 
Colorado, Department of Veterans Affairs (VA) Regional Office 
(RO), which, in pertinent part, denied the appellant 
entitlement to accrued benefits.

The Board notes VA's receipt of VA Form 21-530 "Application 
for Burial Benefits" in July 1999, and refers such matter to 
the RO for action as deemed appropriate.


REMAND

In her substantive appeal, received in July 1999, the 
appellant indicated a desire to appear and testify at a 
personal hearing before a member of the Board at the RO.  As 
of this date she has not been scheduled to appear at a Travel 
Board hearing.  A hearing on appeal must be granted when, as 
in this case, an appellant expresses a desire for a hearing.  
38 C.F.R. § 20.700(a) (1999).  

Accordingly, the case is remanded for the following:

The RO should schedule the appellant for 
a Travel Board hearing.  The veteran 
should be advised that she is free to 
submit additional evidence at the time of 
the hearing.  See Kutscherousky v. West, 
12 Vet. App. 369 (1999).

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See The Veterans' 
Benefits Improvements Act of 1994, Pub. L. No. 103-446, 
§ 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 (West 
Supp. 1999) (Historical and Statutory Notes).  In addition, 
VBA's Adjudication Procedure Manual, M21-1, Part IV, directs 
the ROs to provide expeditious handling of all cases that 
have been remanded by the Board and the Court.  See M21-1, 
Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	JANE E. SHARP
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).


